

117 HR 755 IH: Right to Earn a Living Act of 2021
U.S. House of Representatives
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 755IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2021Mr. Good of Virginia (for himself, Mr. Banks, Mrs. Boebert, Mr. Gaetz, and Mr. Moore of Alabama) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the Social Security Act to require a certification that States and units of local governments will not impact the operations of a small business concern to receive funds from the Coronavirus Relief Fund, and for other purposes.1.Short titleThis Act may be cited as the Right to Earn a Living Act of 2021.2.Certification to receive funds from coronavirus relief fundSection 601 of the Social Security Act (42 U.S.C. 801) is amended—(1)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively;(2)by inserting after subsection (e) the following new subsection:(f)Certification requirement To keep small business concerns open(1)In generalIn order to receive a payment under this section, a State or unit of local government shall provide the Secretary with a certification signed by the Chief Executive of such State or unit of local government that such Chief Executive shall not implement an order, without legislative action by the State or unit of local government, that—(A)prevents a small business concern from operating; or (B)places limitations on the hours or occupancy of a small business concern. (2)ApplicabilityThe certification required under paragraph (1) shall apply to any receipt of funds after the date of the enactment of the Right to Earn a Living Act of 2021. ; and(3)in subsection (h), as redesignated by paragraph (1), by inserting the following new paragraph: (6)Small business concernThe term small business concern has the meaning given such term under section 3 of the Small Business Act (15 U.S.C. 632). .